Citation Nr: 0424793	
Decision Date: 09/09/04    Archive Date: 09/16/04	

DOCKET NO.  96-42 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983; and from December 1990 to May 1991.  The veteran's 
service from December 1990 to May 1991 represented service in 
Operation Desert Shield/Desert Storm.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify you if further 
action is required on your part.


REMAND

The veteran in this case seeks service connection for post-
traumatic stress disorder.  In pertinent part, it is argued 
that while in service, the veteran was exposed to and/or 
participated in a number of stressful incidents that 
precipitated the development of post-traumatic stress 
disorder.  More specifically, it is contended that while in 
service during Operation Desert Storm/Desert Shield, the 
veteran witnessed the death of one Lance Corporal Jeffrey 
Williams at the hands of a number of Iraqi soldiers.

In that regard, the Board observes that, based on a review of 
the file, it is unclear whether the veteran's claimed 
"stressor" has been submitted to the appropriate authority 
for verification.  Apparently, this is due at least in part 
to the fact that, in the past, the veteran has failed to 
provide information in sufficient detail to enable such 
verification.  However, the veteran has now (in 
correspondence of January 1999) provided such information.  
That information is to the effect that Lance Corporal Jeffrey 
Williams, the soldier whom the veteran had reportedly seen 
killed in action, was, at the time of his death, a member of 
"Unit 2nd S.R.I.G., 8th Battalion, 2nd Division."  The 
veteran additionally indicated that the incident in question 
had taken place during the second week of February 1991 in 
Iraq, though in an unknown town.  According to the veteran, 
he was newly assigned to his unit, and, therefore, not 
entirely certain of the dates in question.  

Significantly, where the record does not contain recognized 
military citations or other supportive evidence that the 
veteran "engaged in combat with the enemy," (as in this 
case), the United States Court of Appeals for Veterans Claims 
(Court) has held that the record must contain evidence which 
corroborates the veteran's statements as to the incurrence of 
the claimed stressor or stressors.  See Zarycki v. Brown, 6 
Vet. App. 91 (1993).  The case of Zarycki makes it clear that 
the veteran's lay testimony in and of itself, is not enough 
to establish the presence of an alleged stressor or 
stressors.

The veteran argues that, as a result of the aforementioned 
incident, he has developed post-traumatic stress disorder.  
However, in addition to a diagnosis of post-traumatic stress 
disorder, the veteran has received various other psychiatric 
diagnoses, including depression with psychotic features, 
schizo-affective disorder, borderline personality disorder, 
post-traumatic stress disorder superimposed on a chronic 
paranoid disorder, and dysthymic disorder.  Such varying 
diagnoses raise some question as to the exact origin of the 
veteran's claimed disability.  In point of fact, certain 
critical elements of the diagnosis of post-traumatic stress 
disorder, most fundamentally, those concerning the existence 
of a stressor or stressors related to service, appear to have 
been based almost solely on statements of history provided to 
VA examiners by the veteran.  The question of whether the 
veteran was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App.  190 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

Finally, the Board notes that, in correspondence of March 
1996, the veteran's accredited representative requested that 
the veteran be afforded a personal hearing at the RO located 
in New York, New York.  In subsequent correspondence of July 
1997, the veteran's accredited representative reiterated his 
request for that hearing.  While in a VA Certification of 
Appeal dated in June 2004, it was noted that the hearing in 
question had been "canceled," there is no indication that 
either the veteran or his accredited representative had, in 
fact, withdrawn the request for a personal hearing.  In point 
of fact, based on correspondence of March 1998, it would 
appear that the veteran's accredited representative has only 
requested that the veteran's hearing be "rescheduled."  Under 
such circumstances, the veteran must be given the opportunity 
to present testimony before a Decision Review Officer/Hearing 
Officer at the RO prior to a final adjudication of his claim.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the appropriate 
service organization and/or records 
storage facility, in an attempt to verify 
that one Lance Corporal Jeffrey Williams 
was killed in action in Iraq sometime 
during the second week of February 1991.  
In attempting such verification, the RO 
should take into account that, at the 
time of the aforementioned incident, 
Lance Corporal Williams was a member of 
the 2nd S.R.I.G., 8th Battalion, 2nd 
Division.  All information, when 
obtained, should be made a part of the 
veteran's claims folder.

2.  The RO should then attempt to obtain 
any pertinent VA or other inpatient or 
outpatient treatment records subsequent 
to May 1998, the date of the most recent 
evidence of record.  Once obtained, all 
such evidence should be incorporated in 
the veteran's claims folder.  The veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  Following receipt of the 
aforementioned information, the RO should 
review the file, and prepare a summary of 
the veteran claimed stressor(s).  This 
summary, and all associated documents, 
should be forwarded to the Office of the 
Commandant of the Marine Corps, located 
at Headquarters U.S.M.C., MMSB 10, 2008 
Elliot Road, Suite 201, Quantico, 
Virginia 22134-5030, in order that they 
might provide any information which could 
corroborate the veterans' stressor(s).

4.  Following the above, the RO should 
make a specific determination based upon 
the complete record with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  Should the RO determine 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify which stressor or stressors in 
service are established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the evidence.

5.  The RO should then arrange for the 
veteran to be examined by a VA 
psychiatrist who has not heretofore seen 
or examined him.  The RO should specify 
for the examiner the stressor or 
stressors which it has determined are 
established by the record, and the 
examiner must be instructed only those 
events may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of post-traumatic stress 
disorder have been satisfied.  The 
examination report should reflect a 
review of pertinent material in the 
claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status.  The examiner should, 
additionally, comment explicitly on 
whether there is a link between such a 
stressor or stressors and the currently 
claimed post-traumatic stress disorder.  
The report of the examination should 
include a complete rationale for all 
opinions expressed, and the claims folder 
should be made available to the examiner 
prior to the examination.  Moreover, a 
notation to the effect that a review of 
the veteran's claims folder has taken 
place should be included in the 
examination report.

6.  The veteran should then be scheduled 
for a hearing before a Hearing 
Officer/Decision Review Officer at the 
RO.  A transcript of that hearing should 
be included in the veteran's claims 
folder.

7.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.

8.  The RO should then review the 
veteran's claim for service connection 
for post-traumatic stress disorder.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the last SSOC in 
February 2004.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


